Citation Nr: 0206425	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  94-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an extraschedular rating for uveitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in February 2001, a 
transcript of which is of record.

In a May 1997 decision, the Board denied the veteran's claim 
of entitlement to a temporary total rating under the 
provisions of 38 C.F.R. §§ 4.29 or 4.30.  Thereafter, by a 
January 1999 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision, pursuant to a joint motion, to the extent it failed 
to address the issues of an increased evaluation for uveitis 
and an extraschedular rating.  The joint motion contended 
that a timely Notice of Disagreement had been filed regarding 
these issues.  In addition, the Court's Order dismissed the 
claim for a temporary total rating.

Following the Court's Order, the Board remanded the veteran's 
case in December 1999, for additional development.  The case 
was returned to the Board in June 2001, at which time the 
Board granted an increased schedular rating of 20 percent for 
the uveitis.  In addition, the Board remanded the claim of 
entitlement to an extraschedular rating for the RO to refer 
the issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular rating for uveitis commensurate with the 
average earning capacity impairment.  The record reflects 
that the RO complied with the Board's remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the veteran's representative 
contended at the February 2001 videoconference hearing that 
the veteran should be considered for a total rating based 
upon individual unemployability (TDIU) due to the service-
connected disabilities.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The record tends to show that the veteran's bilateral 
uveitis presents an exceptional or unusual disability picture 
with marked interference with employment so as to render 
impractical the application of regular schedular standards 
for evaluating bilateral uveitis.


CONCLUSION OF LAW

The criteria for an extraschedular rating of 10 percent for 
bilateral uveitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1) (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the June 2001 Board decision and remand, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim.  The veteran has also 
been advised of the evidence necessary to substantiate his 
claim, including the regulatory provisions for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), by the 
October 2000 Statement of the Case and the Board's June 2001 
remand directives.  Further, the veteran has not identified 
any pertinent evidence that is not of record.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  Service connection was established for defective 
vision of the left eye, as well as bilateral uveitis, by a 
February 1977 rating decision.  An initial rating of 30 
percent was assigned for the left eye, and a 10 percent 
rating was assigned for the uveitis, both of which were 
effective December 9, 1976.  The veteran is also in receipt 
of special monthly compensation for loss of use of the left 
eye.

By an October 1993 statement, the veteran reported that he 
had had a recent flare-up of his right eye due to a service-
connected disability.  He reported that he now had to dilate 
the right eye, which caused blurred vision and made it 
extremely difficulty to read and/or perform most daily tasks.  
Therefore, he requested additional compensation and re-
evaluation of the right eye.

In a private medical statement, also dated in October 1993, 
from D. M. H, MD (hereinafter, "Dr. H"), it was noted that 
the veteran had a flare-up of iritis in the right eye, and 
that it was a very severe condition that required frequent 
steroid drops and dilating drops four times a day.  Further, 
Dr. H stated that because of the dilating drops, the veteran 
was unable to read up close and would be expected to have 
extreme difficulty with close work while he was under this 
treatment.

At a December 1993 VA visual examination, the veteran 
reported, in part, that his last flare-up of the right eye 
was in the fall of 1993, and that he was now on a tapering 
off schedule of his medicine.  Diagnoses following 
examination included recurrent uveitis, left worse than the 
right, inactive presently and on a tapering off schedule of 
medication in the left eye.

In a December 1994 statement, Dr. H noted, in part, that the 
veteran experienced episodes of iritis of the right eye, 
which required treatment with steroid eye drops, occasional 
steroid injections, and dilation of the right pupil to 
prevent adhesions of the iris to the lens, and that, during 
the time the pupil was dilated, the veteran's near vision was 
blurred.  Dr. H. stated that this had caused the veteran 
considerable difficulty with his work.  It was noted that the 
veteran had had iritis episodes that required dilation from 
September to November 1987, from October to December 1993, 
from March to May 1994, and from October to November 1994.  
Further, Dr. H stated that they had to dilate the veteran's 
right eye two times per week from November 1987 to March 
1988.  Dr. H also indicated that not only had the 
intermittent blurred vision from the treatment for iritis 
caused difficulty with the veteran's work, but the 
unpredictability of the disease and uncertainty as to whether 
he would be able to retain vision had caused the veteran 
considerable stress and anxiety.

The record reflects that the veteran testified at a personal 
hearing in January 1995, as well as at a March 1996 
videoconference hearing, in regard to the issue of 
entitlement to temporary total ratings under 38 C.F.R. § 4.29 
and/or 4.30.  At both of these hearings, he contended that he 
experienced unpredictable, recurrent flare-ups of his right 
eye, which required medical treatment and caused problems 
with his employment.  At his March 1996 hearing he testified 
that due to eye appointments, sick leave days, and VA 
appointments, he had missed 158 days of work from September 
1987 to December 1995.  Further, he reported that during this 
same period his right eye was dilated for 310 days.  He 
testified that his last flare-up was in June 1995.  In 
addition, he described his visual problems with both eyes and 
the treatment he received therefor.

At a January 2000 VA eye examination, the veteran reported, 
in part, that his first flare-up of the right eye was in 
1987, and that he had had recurrent bouts since that time.  
He reported that the most recent flare-up of right eye 
uveitis was in 1996, and that the right eye had been treated 
for a viral infection in 1997.  Further, he complained that 
he relied exclusively on the right eye for his work, and that 
when he was treated for iritis in that eye, he was unable to 
perform his work, or had great difficulty in doing so.  
Diagnoses following examination included recurrent iritis of 
both eyes, with the right eye quiet at present, and very 
early nuclear sclerosis changes of the right eye.  The 
examiner also indicated that, when the veteran was treated 
for active iritis of the right eye, anti-inflammatory eye 
drops and cycloplegic agents were used for as long as the 
inflammation was active.  Additionally, the examiner opined 
that, given that the veteran was an IRS agent who used his 
near vision a lot in his field of work, and relied 
exclusively on his right eye for doing so, then the treatment 
for active iritis of the right eye would incapacitate him 
intermittently for treatment of mild to moderate inflammation 
by mild cycloplegic agents (which lasted from four to six 
hours, given two to three times a day), and severely for 
treatment of severe inflammation by very strong cycloplegic 
agents (used for continuous action 24 hours a day).  
Moreover, the examiner noted that the strong medication 
Atropine was long acting and could last up to two weeks after 
the medication was discontinued.

At his February 2001 videoconference hearing, the veteran 
testified that he had missed a total of 129 days of work due 
to flare-ups of his uveitis from 1987 to 1999.  He 
specifically stated that he had missed three days of work in 
both 1999 and 1998, four days in 1997, and 10 days in 1996.  
He also reported that his right eye was dilated for a total 
of 404 days during this period.  Moreover, he indicated that 
he would have additional problems trying to complete his work 
during his flare-up periods, especially due to blurred 
vision.  He testified that he informed his supervisor about 
his problems, and was advised he should seek disability 
retirement.  However, he testified that he could not afford 
to retire.

In accord with the Board's June 2001 remand directives, the 
RO referred the veteran's case to the Director, Compensation 
and Pension Service (hereinafter, "Director") in August 
2001 for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1).  By a March 2002 decision, the 
Director determined that an extraschedular rating was not 
warranted.  This decision noted, in part, that the available 
evidence indicated that the veteran was currently working for 
the IRS, that he complained of difficulty working during the 
period of reactivation of uveitis in the right eye because it 
was necessary to use eye drops that blurred his vision, and 
that he complained of anxiety associated with the recurrence 
of active disease.  It was further noted that the veteran 
reported he had missed three days of work in both 1997 and 
1998, as well as four days of work in 1999, due to 
recurrences of uveitis.  This decision then stated that the 
Compensation and Pension Service found that entitlement to an 
extraschedular rating for service-connected iritis was not 
warranted.  Further, it was stated that the Service had also 
considered a possible extraschedular evaluation for bilateral 
uveitis based on visual efficiency as the veteran had both 
visual acuity and visual field loss.  Given the fact that the 
veteran was receiving the maximum evaluation based on visual 
acuity loss in both eyes, as well as a separate 20 percent 
evaluation for active iritis, it was stated that the 
evaluation obtained by calculating visual efficiency was 
lower than the current evaluation.

In an April 2002 statement, the veteran reiterated, among 
other things, that he had missed 129 days of work from 1987 
to 1999 due to the recurrences of uveitis in the right eye, 
and that the right eye was dilated for a total of 404 days 
during this period.  He also reiterated the findings 
contained in Dr. H's December 1994 statement and the January 
2000 VA eye examination.

The evidence on file also includes various private medical 
records which detail the treatment the veteran has received 
over many years for his eye problems.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

By the June 2001 decision, the Board determined that the 
veteran was entitled to a schedular rating of 20 percent for 
his service-connected uveitis pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6000.  The veteran did not appeal this 
decision to the Court.  Accordingly, the issue regarding the 
proper schedular evaluation has been resolved, and the Board 
will only consider the issue of entitlement to an 
extraschedular evaluation.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an extraschedular rating of 10 percent 
for his bilateral uveitis.

As an initial matter, the Board notes that while the medical 
records reflect that the veteran has received extensive 
treatment for his service-connected uveitis over the years, 
they do not reflect that he has had frequent periods of 
hospitalization.  Thus, he is not entitled to an 
extraschedular rating on this basis.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the record does tend to show that the 
veteran experiences marked interference with employment due 
to the service-connected uveitis.  A thorough review of the 
record, including the veteran's hearing testimony, reflects 
that he experiences flare-ups of uveitis which have in recent 
years resulted in at least three to four days per year missed 
from work.  The veteran has also submitted very detailed 
medical records regarding his uveitis which tend to support 
his contentions regarding his flare-ups, including the fact 
that he has additional problems with work during these flare-
ups.  This evidence in support of this finding includes the 
records from Dr. H, and the January 2000 VA eye examination.  
Further, the Board finds that the veteran has submitted 
credible testimony regarding the problems his service-
connected uveitis has caused regarding his employment, 
including multiple days missed from work.

As noted above, the Director determined that the veteran was 
not entitled to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, the Director's decision contained no 
explanation as to why the veteran does not meet the criteria 
of marked interference with employment.  Granted, the record 
does show that despite his problems, the veteran is still 
employed at the IRS.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to an extraschedular rating 
of 10 percent for his bilateral uveitis based upon marked 
interference with employment.  38 C.F.R. §§ 3.102, 
3.321(b)(1).


ORDER

Entitlement to an extraschedular rating of 10 percent for 
bilateral uveitis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

